Citation Nr: 1515579	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depressive disorder, adjustment disorder, and posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  The probative evidence of record does not contain a diagnosis of PTSD related to the Veteran's service.   

2.  A psychiatric disorder is not shown to be related to the Veteran's active military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's April 2011 letter advised the Veteran of the requisite notice requirements.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided a VA examination in February 2013.  The examiner reviewed the relevant evidence of record, considered the Veteran's statements, administered a thorough clinical evaluation, and rendered opinions that address all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In April 2011, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  As will be discussed herein, the evidence of record contains diagnoses of depressive disorder and adjustment disorder.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other evidence of record, the Board has characterized the Veteran's claim to include entitlement to service connection for any psychiatric disability, including depressive disorder, adjustment disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For appeals certified to the Board after August 4, 2014, a diagnosis of PTSD must conform with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a).  

The Veteran's private treatment records do not contain a diagnosis of PTSD.  Likewise, the February 2013 VA examiner indicated that the Veteran did not report any in-service stressors or exhibit symptoms meeting the diagnostic criteria for PTSD.  Insofar as the Veteran asserts that he has PTSD, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  Thus, the Veteran's assertion is not competent evidence as to a current diagnosis of PTSD.  However, the evidence of record does contain diagnoses of depressive disorder and adjustment disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).   

With respect to an in-service event, injury, or disease, in a November 2011 written statement, the Veteran described an incident in which he was present during a mortar attack while serving on temporary duty in Vietnam.  He recalled experiencing feelings of fear and abandonment during the attack.  The Veteran's statements are competent evidence as to matters within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

With respect to a nexus between the incident described by the Veteran and a current psychiatric disorder, the evidence of record consists of the Veteran's statements, treatment records, and a February 2013 VA examination report.  

In the November 2011 written statement, the Veteran indicated that he did not have a history of depression prior to the incident in Vietnam.  He also stated that he experienced bouts of depression after service.  The Veteran's statements are competent evidence as to the presence of observable symptoms, such as feeling depressed.  See Layno, 6 Vet. App. at 469-70.  However, the Board finds that attributing those symptoms to a particular diagnosis and/or opining on the etiology of a currently diagnosed psychiatric disorder is more suited to the realm of medical expertise rather than lay testimony.  See Id.  The evidence of record does not show that the Veteran has specialized education or training sufficient to render an opinion concerning diagnoses and causes of psychiatric disorders.  See Id.  Accordingly, the Veteran's lay testimony is not competent evidence as to a diagnosis of a psychiatric disorder during service or the etiology of a currently diagnosed psychiatric disorder.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).   

Service treatment records show no complaints of, treatment for, or diagnoses of a psychiatric disorder.  Reports of medical history dated June 1964, July 1964, and April 1968 indicate that the Veteran denied symptoms of depression, excessive worry, or nervous trouble of any sort.  An April 1968 medical examination report indicates that the Veteran's psychiatric state was normal upon discharge.  

The earliest record of psychiatric treatment is from September 2001.  This approximately 33-year period without complaints of or treatment for a psychiatric disorder weighs against the Veteran's service connection claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection).  

According to a December 2011 letter from a private counselor, the Veteran sought counseling services from September 2001 to March 2002 and from September 2006 to February 2007.  The counselor indicated that the Veteran presented with depressive symptoms related to unemployment and received a diagnosis of adjustment disorder with depressed mood.  The counselor indicated that both of the Veteran's courses of treatment ended when he became employed.

A February 2007 private treatment record shows a diagnosis of depression, and indicates that the Veteran's mood improved after he obtained a full time job.

A November 2009 private treatment record indicates that the Veteran's depression was "fair."  The treatment provider noted that "things should get better if [the Veteran] gets the job he is waiting for."  

A February 2010 private treatment record indicates that the Veteran was not depressed at the time.  

Private treatment records dated August 2010 and September 2010 indicate that the Veteran had no anxiety or depression.

A March 2011 private treatment record reveals that the Veteran reported no anxiety or sleep disturbances.  He stated that he experienced some depression, but he felt 80 percent of his full capacity.  

During a February 2013 VA examination, the Veteran reported feelings of depression since his discharge from active duty.  The Veteran did not report any stressors or traumatic events from his military service.  He recalled feeling "sour on a lot of things" around 1970, but he did not know the source of his malcontent.  The Veteran reported  feeling consumed by resentment and jealousy toward his friends who did not serve in the military and started their careers and families before he was able to do so.  The Veteran also indicated that periods of unemployment triggered some bouts of depression.  He discussed having to drop out of engineering school and never having a traditional job.  The Veteran stated that he was not sure if he had PTSD, but he did experience frightening nightmares a few times a year.  The Veteran endorsed symptoms of depressed mood, anxiety, flattened affect, and disturbances of motivation and mood.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the diagnostic criteria of DSM-IV, but did provide diagnoses of depressive disorder and personality disorder.  The examiner also provided the following commentary:

[The Veteran] offered a summary assessment of his life and the struggles that he has had, most notably with depression, in the following manner:  'I never attribute any of this to my military life.  It's the limitations I had in my life caused/exacerbated by military life.  It did not interfere with me getting the job done.  It has set off something in me but I don't know what and why.'  

A review of the medical evidence of record shows the Veteran never mentioned in-service events or related his symptoms of depression to his military service.  According to private treatment records, the Veteran consistently reported post-service unemployment as the source of his feelings of depression.   See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  This is consistent with the December 2011 letter from the private counselor who stated that the Veteran presented with depressive symptoms related to unemployment and stopped attending counseling sessions when he became employed.  Furthermore, during the February 2013 VA examination, even the Veteran did not attribute his symptoms of depression to in-service events.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, service connection for a psychiatric disability is not warranted, as the most probative evidence shows that the Veteran's current psychiatric disorders were not incurred in, due to, or aggravated by his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


